DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Restriction/ Election

Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse to the invention of Group I and species I in the reply filed on 08/10/2022. The applicants believe that claims 1-13 are directed to the invention of species I.

Claim Rejections - 35   § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 11, line 2, the term “lower current density” is a relative term which renders the claim indefinite. The term “lower current density” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Further, line 7, the term “higher current density” is a relative term which renders the claim indefinite. The term “higher current density” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 3, 4, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese patent application publication no. JP 2014/502,676 (hereinafter called JP676).

Regarding claim 1, JP676 discloses a method to generate hydrogen gas (see Abstract), comprising: providing an anode and an anode electrolyte in an electrochemical cell 10 wherein the anode electrolyte comprises for example, a manganate ion (reads on a metal oxyanion with a metal ion in a lower oxidation state (+6) (see page 3, paragraphs 3 and 5); oxidizing the manganate ion (reads on a metal oxyanion with a metal ion in a lower oxidation state (+6) to a metal oxyanion with metal ion in a higher oxidation state at the anode (see page 3, paragraph 5); and providing a cathode and a cathode electrolyte in the electrochemical cell and forming hydrogen gas and hydroxide ions at the cathode (see page 4, paragraph 3).  

Regarding claims 3 and 4, JP678 further discloses that the metal oxyanion in an embodiment is manganate (see page 3, paragraphs 3 and 5), thus teaching that the metal ion in the metal oxyanion is manganese.

Regarding claims 6 and 7, since the limitations regarding non-metal oxyanions are optional alternates to the limitations regarding metal oxyanions, they are optional and thus need not be met.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese patent application publication no. JP 2014/502,676 (hereinafter called JP676), in view of Chinese patent application publication no. CN 109208022 (hereinafter called Li).

JP676 discloses that the metal oxyanion in an embodiment is manganate (see page 3, paragraphs 3 and 5), but does not explicitly teach that the metal oxyanion with the metal ion in the higher oxidation state is MnO4- (permanganate ion), and subjecting the anode electrolyte comprising metal oxyanion with metal ion in the higher oxidation state to a thermal reaction to form oxygen gas and the metal oxyanion with the metal ion in the lower oxidation state. 

Li teaches an electrolysis for producing potassium permanganate by oxidizing potassium manganate solution at an anode at a temperature of about 70 degrees Celsius (see step S6 on page 3). Li further teaches that heating potassium permanganate results in conversion of potassium permanganate to potassium manganate and evolution of oxygen gas (see step S45 on page 8), thus teaching a simple method for regeneration of manganate ions.

JP676 teaches a regeneration step 130 of a method 100 for regeneration of the anolyte oxidation substrate (see page 6, paragraph 3).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by JP676 by oxidizing manganate ion (metal ion in the lower oxidation state) to permanganate ion (metal ion in the higher oxidation state) at the anode and then subjecting the permanganate ions (metal ion in the higher oxidation state) to a thermal reaction to regenerate manganate ions (metal ion in the lower oxidation state) with evolution of oxygen gas as taught by Li. The person with ordinary skill in the art would have been motivated to make this modification, because JP676 suggests regeneration of the anolyte oxidation substrate (see page 6, paragraph 3), and Li teaches a simple method for regeneration of manganate ions by heating permanganate ions (step S45 on page 8).

Allowable Subject Matter 

Claims 2, 8-10, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Reasons for Allowable Subject Matter 

The prior art of record does not teach or render obvious the invention of claim 2 as a whole, including the limitation of separating the anode electrolyte from the cathode electrolyte by an anion exchange membrane and migrating the hydroxide ions from the cathode electrolyte to the anode electrolyte.  

The prior art of record does not teach or render obvious the invention of claim 8 as a whole, including the limitation of maintaining a steady-state pH differential of between about 1-6 between the anode electrolyte and the cathode electrolyte.  

The prior art of record does not teach or render obvious the invention of claim 9 as a whole, including the limitation that no oxygen gas is formed at the anode or less than 25% of the Faradaic efficiency is for the oxygen evolution reaction at the anode.  

The prior art of record does not teach or render obvious the invention of claim 10 as a whole, including the limitation of oxidizing hydroxide ions at the anode to form oxygen gas.  

The prior art of record does not teach or render obvious the invention of claim 11 as a whole, including the limitation of operating the electrochemical cell at lower current density for the oxidation of the metal oxyanion with the metal ion in the lower oxidation state to the metal oxyanion with the metal ion in the higher oxidation state or for the oxidation of the non-metal oxyanion with the non-metal ion in the lower oxidation state to the non-metal oxyanion with the non-metal ion in the higher oxidation state at the anode; and operating the electrochemical cell at higher current density for the oxidation of the hydroxide ions at the anode to form oxygen gas.  

The prior art of record does not teach or render obvious the invention of claim 13 as a whole, including the limitation that the thermal reaction is carried out in presence of the hydroxide ions; at a pH of more than 10; and/or in presence of a catalyst.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SALIL JAIN/Examiner, Art Unit 1795